DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 12/7/2020, claims 1-7, 9-21 and 23-24 are presently pending in the application.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lucas R. Jensen (Reg. # 78,427) on 2/26/2021.
The application has been amended as follows: 
 Claim 12:
A system, comprising:
a data processing apparatus comprising one or more processors; and
software stored in non-transitory computer readable storage medium storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising:
for each resource in a plurality of resources, wherein each resource includes one or more images and text that is separate from each of the one or 
determining, by a data processing apparatus, and from the text of the resource, resource topics described by the text of the resource;
for each image of the one or more images included in the resource:
processing, by the data processing apparatus, the image to
determine a set of image topics that describe topics to which content depicted in the image belongs, wherein the determined image topics are not based on the text of the resource; and
determining, by the data processing apparatus, one or topic match scores, wherein each topic match score is a measure of relevance of one or more of the image topics of the image to one or more of the resource topics of the resource that includes the image; and
storing in an index, by the data processing apparatus and for each image of the one or more images, data that describes the image topics for the image, resource topics for the resource, and the one or more topic match scores for the image.

Allowable Subject Matter
4.	Claims 1-7, 9-21 and 23-24 are allowed over prior art made of record.

5.	The following is an examiner’s statement of reasons for allowance:
	The Appellants’ arguments in the appeal brief filed 12/7/2020, have been fully considered and are found persuasive.
Jing et al. (U.S. Patent Application Publication No. 2012/0124034), in view of Gokturk et al. (U.S. Patent Publication No. 7,657,100), in further view of Preetham et al. (U.S. Patent No. 9,158,857) [As disclosed on the IDS filed 7/15/2016], in further view of Berg et al. (U.S. Patent Publication No. 2010/0303342) does not teach, disclose or suggest:
A method performed by a data processing apparatus.  The method comprising resource in a plurality of resources, wherein for each resource includes one or more images and text that is separate from each of the one or more images. Each resource also includes instructions that, when processed by one or more user devices, cause the one or more user devices to render, on a display of each of the one or more user devices, the resource, the one or more images included in the resource, and the text included in the resource. Determining, by a data processing apparatus, and from the text of the resource, resource topics described by the text of the resource. For each image of the one or more images included in the resource, processing, by the data processing apparatus, the image to determine a set of image topics that describe topics to which content depicted in the image belongs. The determined image topics are not based on the text of the resource. Determining, by the data processing apparatus, one or more topic match scores, wherein each topic match score is a measure of relevance of one or more of the image topics of the image to one or more of the resource topics of the resource that includes the image. Storing in an index, by the data processing apparatus and for each image of the one or more images, data that describes the image topics for the image, resource topics for the resource, and the one or more topic match scores for the image, as claimed in independent claim 1.


A system, comprising a data processing apparatus comprising one or more processors and software stored in non-transitory computer readable storage medium storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations. The operations comprising a  resource in a plurality of resources, wherein for each each resource includes one or more images and text that is separate from each of the one or more images. Each resource also includes instructions that, when processed by one or more  user devices, cause the one or more user devices to render, on a display of each of the one or more user devices, the resource, the one or more images included in the resource, and the text included in the resource. Determining, by a data processing apparatus, and from the text of the resource, resource topics described by the text of the resource. For each image of the one or more images included in the resource processing, by the data processing apparatus, the image to determine a set of image topics that describe topics to which content depicted in the image belongs, wherein the determined image topics are not based on the text of the resource. Determining, by the data processing apparatus, one or topic match scores, wherein each topic match score is a measure of relevance of one or more of the image topics of the image to one or more of the resource topics of the resource that includes the image. Storing in an index, by the data processing apparatus and for each image of the one or more images, data 
Claims 13-20 are allowed because they are dependent on independent claim 12.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






2/26/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164